Citation Nr: 0207339	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  95-24 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include a sinus condition, pneumonia, 
bronchitis, and chronic obstructive pulmonary disease, as a 
result of exposure to Agent Orange.  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne, contact dermatitis, and urticaria, as a 
result of exposure to Agent Orange.  

3.  Entitlement to service connection for a disorder 
manifested by multiple joint pain, stiffness, numbness, 
headaches and/or dizziness, as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims.  The veteran 
appealed the decision to the Board.  

In July 1998, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claims in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The veteran did not manifest chloracne to a degree of 10 
percent or more within one year of his discharge from 
service.  

4.  The veteran has not been diagnosed with acute or sub-
acute peripheral neuropathy.  

5.  The veteran's claimed respiratory disorders, skin 
disorders, and disorder manifested by multiple joint pain, 
stiffness, numbness, and headaches and/or dizziness are not 
presumed to be caused by Agent Orange.  

6.  The veteran's claimed respiratory disorders, skin 
disorders, and disorder manifested by multiple joint pain, 
stiffness, numbness, and headaches and/or dizziness were not 
shown in service, nor shown to be due to exposure to Agent 
Orange in service, or any other activity of service.  


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, to include 
a sinus condition, pneumonia, bronchitis, and chronic 
obstructive pulmonary disease, due to exposure to Agent 
Orange is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5107 (West Supp. 2001); § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- 103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  

2.  Service connection for a skin disorder, to include 
chloracne, contact dermatitis, and urticaria, due to exposure 
to Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103A, 5107 (West Supp. 2001); § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- 103, 115 Stat. 976 (2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  

3.  Service connection for a disorder manifested by multiple 
joint pain, stiffness, numbness, headaches and/or dizziness, 
due to exposure to Agent Orange is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 
(West Supp. 2001); § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107- 103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the new statute with regard to the issues before the Board.  
Reasonable attempts were made to secure the veteran's service 
medical records, and his private and VA treatment reports.  
He has not identified any outstanding evidence that would aid 
his claim.  He was afforded the necessary VA examinations, 
and opinions have been obtained.  Accordingly, the Board 
finds that the record as it stands is complete and adequate 
for appellate review.  

Additionally, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for establishing entitlement to 
the benefits sought.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and the prior Board 
remand have advised him of the information and evidence 
necessary to support his claims.  Hence, there has been 
compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116, as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001); 38 C.F.R. § 3.307(a)(6) (2001).

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 23168 (2001).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116, 
as added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2, 4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  However, with the exception of 
chloracne, the veteran's claimed conditions are not included 
in that list.  Consequently, service connection for a 
respiratory disorder, to include a sinus condition, 
pneumonia, bronchitis, and chronic obstructive pulmonary 
disease; a skin disorder, to include contact dermatitis and 
urticaria; and a disorder manifested by multiple joint pain, 
stiffness, numbness, headaches and/or dizziness may not be 
granted on a presumptive basis.  Some of the veteran's 
medical records show provisional diagnoses of peripheral 
neuropathy, not acute or sub-acute peripheral neuropathy.  
Hence, service connection for peripheral neuropathy may also 
not be granted on a presumptive basis.  

Private medical records reflect that the veteran's skin 
disorder has been variously diagnosed as contact dermatitis, 
urticaria, eczema, rosacea, and chloracne.  However, upon VA 
skin examination in November 2000, the physician concluded 
that the veteran did not have chloracne; and he questioned 
the basis for the opinion provided by the VA Allergy 
Consultant in June 1995.  A similar conclusion was made upon 
VA skin examination in June 1995.  Even conceding that the 
veteran's skin disorder is chloracne, however, the Board 
notes that it has not been shown that the condition was 
manifest to a degree of 10 percent or more within one year of 
his discharge from service.  Therefore, service connection 
for chloracne on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309(e).  

Since service connection could not be allowed for any of the 
veteran's claimed disorders on a presumptive basis, he must 
show that his claimed respiratory disorders, skin disorders, 
and disorder manifested by multiple joint pain, stiffness, 
numbness, headaches and/or dizziness were incurred in or 
aggravated by service on a direct basis.  In support of his 
claim, the veteran has submitted private and VA medical 
records that show that he has been treated for complaints 
related to severe respiratory problems, skin ailments, 
neurological problems, and multiple joint pain.  He also 
submitted letters from several treating physicians, as well 
as scientific articles related to Agent Orange, VA reports 
related to Agent Orange, and other treatise information 
obtained from the internet.  Also included in the file are 
numerous statements from the veteran, his friends and co-
workers, and articles about the veteran in local newspapers.  

The veteran's service medical records do not show any 
treatment for or diagnoses of any respiratory disorders, skin 
disorders, or a disorder manifested by multiple joint pain, 
stiffness, numbness, and headaches and/or dizziness.  The 
veteran first presented with complaints related to these 
conditions in the late 1980's.  In a September 1989 letter, 
R.W.A., M.D., remarked that the veteran's health problems had 
yet to be solved.  He noted that a physician with the VA 
Hospital was investigating possible links to the veteran's 
exposure to Agent Orange.  In a July 1990 letter, Dr. R.W.A. 
stated that "[a]ll of [the veteran's] health problems since 
May of 1989 are consistent with toxicity related to exposure 
to Agent Orange."  In July 1992, Dr. R.W.A. wrote that the 
veteran was permanently and totally disabled due to Agent 
Orange.  In a subsequent letter, dated in May 1994, Dr. 
R.W.A. stated that "all of [the veteran's] health problems 
were identical to those reportedly caused by AGENT ORANGE 
exposure in Vietnam."  Similar letters from a VA Consultant 
in Allergy, were presented in June 1995, February 1998 and 
November 1999.  

In a February 1990 letter, R.MC., M.D., advised the veteran 
that he had investigated the toxic effects of Agent Orange 
and researched the available evidence.  He was unable to find 
any cases of serious lung disease that were attributed to 
exposure to Agent Orange.  Dr. R.M.C. noted that the veteran 
continued to experience painful muscle pains, and informed 
him that there were multiple potential causes for his pain.  

At a VA orthopedic examination in September 1998, the veteran 
was diagnosed with muscle pain and tenderness, and 
costochondritis.  There was no evidence of joint injuries or 
arthritis.  A VA skin diseases examination in December 1998, 
revealed that the veteran had bullous tinea pedis, acne cysts 
and onychomycosis.  Upon VA neurologic examination in January 
1999, the physician found that there was no clear evidence of 
peripheral neuropathy.  He concluded that the veteran had an 
anxiety syndrome with hyperventilation, numbness, and 
dizziness, which exacerbated his tension headaches.  A VA 
respiratory examination report, dated in January 1999, shows 
that the veteran was diagnosed with chronic bronchitis, 
without evidence of airflow obstruction; and allergy related, 
chronic sinusitis.  

The veteran was afforded VA peripheral nerves, skin, and 
pulmonary examinations in November 2000.  Clinical 
evaluations revealed that there was no clear evidence of 
peripheral neuropathy.  No specific lung disorders were 
found, and the veteran's skin disorder was diagnosed as 
rosacea/rhinophyma, sebaceous hyperplasia, and a history of 
eczema.  The physicians concluded that the veteran's multiple 
complaints were not due to exposure to Agent Orange.  

Upon careful review of the record, the Board finds that the 
preponderance of the evidence is against the claims.  With 
all due consideration given to the opinions provided by Dr. 
R.W.A. and the VA Allergy Consultant, they have not provided 
any scientific evidence to support their conclusions that the 
veteran's myriad disabilities were related to exposure to 
Agent Orange.  In fact, Dr. R.W.A.'s initial assessment in 
September 1989 indicated that the cause of the veteran's 
health problems had yet to be solved.  He has not provided 
any rationale for his subsequent conclusion that all the 
veteran's health problems were related to Agent Orange, or 
cite to any other case histories of individuals with 
identical problems as asserted in May 1994.  Hence, the Board 
concludes that these opinions are lacking probative value.  
See Bloom, supra.  To the contrary, in 1990, Dr. R.M.C. 
specifically reported to the veteran that he had investigated 
the toxic effects of Agent Orange and was unable find any 
cases of serious lung disease that could be attributed to 
such exposure.  

The veteran's disorders are not included in the list of 
diseases for which presumptive service connection may be 
granted, and as discussed above, it was specifically 
concluded by the Secretary of VA that there was no positive 
association between exposure to herbicides and any other 
condition for which it had not been specifically determined 
that a presumption of service connection was warranted.  The 
Board points out that pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See The Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.  Consequently, without supporting 
scientific documentation from Dr. R.W.A. and the VA Allergy 
Consultant, the Board finds that these opinions are not 
sufficient upon which to grant service connection.  See 
Winsett, supra.  

The medical evidence does not demonstrate that the veteran 
has been diagnosed with any of the diseases recognized by VA 
as etiologically related to exposure to herbicide agents used 
in Vietnam.  He was not diagnosed with acute or sub-acute 
peripheral neuropathy, and to the extent that his diagnosis 
of chloracne is correct, the condition was not manifest 
within the required period of time.  Additionally, there is 
no medical opinion suggesting that any currently diagnosed 
disorders are related to any other incident of the veteran's 
active military service despite multiple medical opinions as 
to the etiology of the disabilities at issue.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and the appeal must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a respiratory disorder, to include a 
sinus condition, pneumonia, bronchitis, and chronic 
obstructive pulmonary disease, as a result of exposure to 
Agent Orange, is denied.  

Service connection for a skin disorder, to include chloracne, 
contact dermatitis, and urticaria, as a result of exposure to 
Agent Orange, is denied.  

Service connection for a disorder manifested by multiple 
joint pain, stiffness, numbness, headaches and/or dizziness, 
as a result of exposure to Agent Orange, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

